 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERROD FINDER, et al.,                         No. 1:13-cv-02059-AWI-BAM
                 Plaintiffs,
12                                                   ORDER GRANTING PHILIP A. DOWNEY’S
             v.                                      REQUEST TO SEAL DOCUMENTS
13
      LEPRINO FOODS COMPANY, et al.,
14                                                   (Doc. No. 117)

15                   Defendants.

16
            Currently before the Court is the ex parte request by Philip A. Downey, counsel for
17
     Plaintiffs Isaias Vasquez and Linda Hefke, to file the “Declaration of Philip A. Downey ISO
18
     Unopposed Motion to Continue Hearing Date” and all documents attached thereto under seal
19
     pursuant to Local Rule 141. (Doc. No. 117.) For the reasons that follow, Mr. Downey’s request
20
     is GRANTED.
21
             “Historically, courts have recognized a ‘general right to inspect and copy public records
22
     and documents, including judicial records and documents.’” Kamakana v. City & Cty. of
23
     Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
24
     U.S. 589, 597 & n.7 (1978)). “[J]udicial records are public documents almost by definition, and
25
     the public is entitled to access by default.” Id. at 1180. This “federal common law right of access”
26
     to court documents generally extends to “all information filed with the court,” and “creates a
27
     strong presumption in favor of access to judicial documents which can be overcome only by
28
                                                       1
 1   showing sufficiently important countervailing interests.” Phillips ex. Rel. Estates of Byrd v. Gen.

 2   Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002) (citations and quotation marks omitted). Two

 3   standards govern whether documents should be sealed: a “compelling reasons” standard, which

 4   applies to dispositive motions, and a “good cause” standard, which applies to non-dispositive

 5   discovery type motions. Kamakana, 447 F.3d at 1179; see also Pintos v. Pac. Creditors Ass'n,

 6   605 F.3d 665, 677-78 (9th Cir. 2010). The “good cause” standard, which is applicable here,

 7   presents a lower burden for the party wishing to seal documents. Pintos, 605 F.3d at 678. Courts

 8   determine whether good cause exists to protect the information from being disclosed to the public

 9   by “balancing the needs for discovery against the need for confidentiality.” Id. (quoting Phillips,

10   307 F.3d at 1213).

11          Mr. Downey asserts that there is good cause to seal the documents at issue because they

12   “concern[] health information relating to members of [Mr. Downey’s] immediate family” who are

13   non-parties to this case. (Doc. No. 117.) Having considered the documents at issue, the Court

14   concludes that counsel has sufficiently shown good cause for filing under seal. Accordingly,

15   good cause being shown, Mr. Downey’s request to seal is HEREBY GRANTED. The Court

16   orders that the “Declaration of Philip A. Downey ISO Unopposed Motion to Continue Hearing

17   Date” and the documents attached thereto be filed and maintained under seal. Mr. Downey will

18   email the documents requested to be sealed to ApprovedSealed@caed.uscourts.gov for filing

19   under seal.
     IT IS SO ORDERED.
20
21      Dated:    November 26, 2019                           /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
